     Case 1:14-cv-00706-DAD-SAB Document 178 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY ELL SHEHEE,                                No. 1:14-cv-00706-DAD-SAB (PC)
12                        Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    REDDING, et al.,                                   ACTION
15                        Defendants.                    (Doc. No. 177)
16

17

18          At the time this action was filed, plaintiff Gregory Ell Shehee was a civil detainee

19   proceeding pro se in a civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 13, 2020, the assigned magistrate judge issued findings and

22   recommendations, recommending that this action be dismissed, without prejudice, because of

23   plaintiff’s failure to prosecute this case and failure to keep the court apprised of his correct

24   address in compliance with Local Rule 183(b). (Doc. No. 177.)

25          The findings and recommendations were served on plaintiff and contained notice that any

26   objections thereto were to be filed within fourteen (14) days from the date of service. (Id.) To

27   date, no objections to the findings and recommendations have been filed with the court, and the

28   time in which to do so has now passed.
                                                         1
     Case 1:14-cv-00706-DAD-SAB Document 178 Filed 12/17/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1. The findings and recommendations issued on November 13, 2020 (Doc. No. 177) are

 6               adopted in full;

 7          2. This action is dismissed, without prejudice, due to plaintiff’s failure to prosecute this

 8               action and failure to keep the court apprised of his current address; and

 9          3. The Clerk of the Court is directed to close this case.

10   IT IS SO ORDERED.
11
        Dated:     December 17, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
